 Case 2:20-cv-12989-BAF-EAS ECF No. 13, PageID.35 Filed 03/19/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

KYLE D. JERORE, #617824,

       Plaintiff,                                              Civil Action No. 20-CV-12989

vs.                                                            HON. BERNARD A. FRIEDMAN

PEOPLE OF THE STATE OF MICHIGAN,

       Defendant.
                                               /

            OPINION AND ORDER DENYING PLAINTIFF’S APPLICATION
            TO PROCEED WITHOUT PREPAYMENT OF FEES OR COSTS
                      AND DISMISSING THE COMPLAINT

               Plaintiff Kyle D. Jerore, presently confined at the Cooper State Correctional Facility

in Jackson, Michigan, has filed a pro se motion seeking compassionate release under 18 U.S.C. §

3582(c)(1)(A) [docket entry 1]. Plaintiff has also filed an “application to proceed without

prepayment of fees or costs” pursuant to 28 U.S.C. § 1915(a) [docket entry 12].

               In the instant motion, plaintiff seeks home confinement “due to [his] life being in

danger from the COVID-19 Pandemic.” Docket entry 1, PageID.1. Plaintiff subsequently

supplemented his initial complaint through a series of letters [docket entries 6 and 7]. For example,

in his January 4, 2021, letter, plaintiff adds that “due to negligence and a lack of care for human life

COVID is spreading like wild fire” throughout his facility. Docket entry 7, PageID.14.

               Section 3582(c)(1)(A) allows federally incarcerated individuals to seek

compassionate release from federal district courts. However, this avenue for relief applies

exclusively to inmates within the Federal Bureau of Prisons, not those in the state system. Federal

district courts do not have jurisdiction to grant compassionate relief to an inmate outside of the

federal system.
 Case 2:20-cv-12989-BAF-EAS ECF No. 13, PageID.36 Filed 03/19/21 Page 2 of 2




                 Section 1915(e)(2)(B)(ii) states that “[n]otwithstanding any filing fee, or any portion

thereof, that may have been paid, the court shall dismiss the case at any time if the court determines

that . . . the action or appeal . . . fails to state a claim on which relief may be granted.” In a similar

vein, Fed. R. Civ. P. 12(h)(3) states that “[i]f the court determines at any time that it lacks subject-

matter jurisdiction, the court must dismiss the case.” Plaintiff is a state inmate confined at a state

prison.    The Court has no jurisdiction to entertain his request for compassionate release.

Accordingly,



                 IT IS ORDERED that plaintiff’s application to proceed without prepayment of fees

or costs is denied for failure to state a claim under § 1915(e)(2)(B)(ii).



                 IT IS FURTHER ORDERED that plaintiff’s complaint is dismissed under §

1915(e)(2)(B)(ii) and Rule 12(h)(3).




                                                       s/Bernard A. Friedman
                                                       Bernard A. Friedman
 Dated: March 19, 2021                                 Senior United States District Judge
        Detroit, Michigan


                                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on March 19, 2021.

 Kyle D. Jerore #617824                                s/Johnetta M. Curry-Williams
 Cooper Street Correctional Facility                   Case Manager
 3100 Cooper Street
 Jackson, MI 49201


                                                         2
